


EXHIBIT 10(x)


THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AS AMENDED AND RESTATED FEBRUARY 17, 2015)


Nonqualified Stock Option Award - Additional Terms and Conditions
1.    Grant of Option. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) has granted an option to you pursuant
to a Notice of Award that has been delivered to you. Each option entitles you to
purchase from the Company one share of Common Stock of the Company at the Option
Price per share in accordance with the terms of The Sherwin-Williams Company
2006 Equity and Performance Incentive Plan (Amended and Restated as of February
17, 2015, the “Plan”), the related Prospectus, the Notice of Award, these
Additional Terms and Conditions, and such other rules and procedures as may be
adopted by the Company. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.
2.    Vesting of Option. (A) The option (unless terminated as hereinafter
provided) shall be exercisable only to the extent of one-third of the shares
after you shall have been in the continuous employ of the Company or any
Subsidiary for one full year from the Date of Grant and to the extent of an
additional one-third of such shares after each of the next two successive full
years thereafter during which you shall have been in the continuous employ of
the Company or any Subsidiary.
(B)    Notwithstanding Section 2(A) above, the option shall become immediately
exercisable in full if you should die while in the employ of the Company or any
Subsidiary.
(C)    Notwithstanding Section 2(A) above, if you should “Retire” while in the
employ of the Company or any Subsidiary, you shall be treated as being in the
continuous employ with the Company or any Subsidiary during your “Retirement”
for purposes of this Section 2 and, as a result, the option shall continue to
vest and become exercisable on the dates set forth in Section 2(A) above
notwithstanding your Retirement. The terms “Retire” or “Retirement” as used in
these Additional Terms and Conditions means your cessation of employment with
the Company or any Subsidiary after: (1) the attainment of age 65; (2) the
attainment of age 55-59 with at least twenty (20) years of service with the
Company or any Subsidiary; or (3) the attainment of age 60 or older and your
combination of age and years of service with the Company or any Subsidiary
equals at least 75.
(D)    Notwithstanding Section 2(A) above, in the event of a “Change of Control”
of the Company, as defined in Section 2(f) of the Plan, any unvested number of
options shall vest and become exercisable in accordance with Section 12 of the
Plan.




--------------------------------------------------------------------------------




3.    Exercisability of Option. Notwithstanding anything herein to the contrary:
(A)    Except as otherwise provided in Section 3(B) below, the option shall
terminate and cease to be exercisable to the extent vested on the earliest of
the following dates:
(i)The date on which you cease to be an employee of the Company or a Subsidiary,
unless you cease to be such employee by reason of (a) death, (b) disability or
(c) Retirement;
(ii)Three years after the date of your death if (a) you die while an employee of
the Company or a Subsidiary or (b) you die following your Retirement;
(iii)Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;
(iv)Ten years from the Date of Grant; or
(v)The date on which you knowingly or willfully engage in misconduct, which is
materially harmful to the interests of the Company or a Subsidiary as determined
by the Board.
(B)    Notwithstanding anything in these Additional Terms and Conditions to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. ET on the
date on which the option would otherwise terminate pursuant to Section 3(A)(iv)
above (the “Option Expiration Date”), (i) the closing sales price of one share
of Common Stock on the principal stock exchange on which the Common Stock is
then listed as of the Option Expiration Date (or, if there are no sales of
Common Stock on such Option Expiration Date, on the next preceding trading day
during which a sale of Common Stock occurred) exceeds the Option Price per
share, (ii) to the extent the option is exercisable and you have not exercised
the option, and (iii) to the extent the option has not otherwise expired,
terminated, or been cancelled or forfeited, then the Company will deem such
remaining exercisable portion of the option to have been exercised by you on the
Option Expiration Date (and prior to the option’s termination) at such time
(“Automatic Exercise”). Further to such Automatic Exercise, payment of the
aggregate Option Price for such Automatic Exercise and any applicable
withholding taxes in connection with such Automatic Exercise will be deemed to
have been made by the Company withholding a number of shares of Common Stock
otherwise issuable in connection with such Automatic Exercise that are equal in
value to the amount necessary to satisfy such aggregate Option Price payment and
minimum required withholding taxes. To clarify, upon Automatic Exercise, the
Company will deliver to you the number of whole shares of Common Stock resulting
from such Automatic Exercise less a number of shares of Common Stock equal in
value to (x) the aggregate Option Price plus (y) any minimum required
withholding taxes;




--------------------------------------------------------------------------------




provided, however, that any fractional share otherwise deliverable to you will
be settled in cash.
4.    Exercise and Payment of Option. To the extent exercisable, the option may
be exercised in whole or in part from time to time by giving appropriate notice
(in any form prescribed by the Company). The Option Price shall be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company by you of nonforfeitable, unrestricted shares of Common Stock of the
Company owned by you and having an aggregate fair market value at the time of
exercise of the option equal to the total Option Price of the shares of Common
Stock which are the subject of such exercise, (iii) through a special sale and
remittance procedure pursuant to which you shall concurrently provide
irrevocable instructions (A) to a brokerage firm (with such brokerage firm
reasonably satisfactory to the Company for purposes of administering such
procedure in compliance with any applicable pre-clearance or pre-notification
requirements) to effect the immediate sale of the purchased shares of Common
Stock of the Company and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares of Common Stock of the Company
plus all applicable taxes required to be withheld by the Company by reason of
such exercise and (B) to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale, (iv) by a combination of such methods of payment, or (v)
by such other methods as may be approved by the Board.
5.    Transferability, Binding Effect. The option is not transferable by you
otherwise than by will or the laws of descent and distribution, and in no event
shall this award be transferred for value. Except as otherwise determined by the
Board, this option is exercisable, during your lifetime, only by you or, in the
case of your legal incapacity, only by your guardian or legal representative.
These Additional Terms and Conditions bind you and your guardians, legal
representatives and heirs.
6.    Compliance with Law. The option shall not be exercisable if such exercise
would involve a violation of any law.
7.    Withholding; Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes. Notwithstanding any
other provision of this option award or the Plan, the Company shall not be
obligated to guarantee any particular tax result for you with respect to any
award and/or payment provided to you hereunder, and you shall be responsible for
any taxes imposed on you with respect to such award and/or payment.
8.    No Right to Future Awards or Employment. The option award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The option award and any related payments
made to you will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained herein will confer upon you any right with respect to
continuance of employment or other service with the




--------------------------------------------------------------------------------




Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
9.    Severability. If any provision of these Additional Terms and Conditions or
the application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of these Additional
Terms and Conditions and the application of such provision to any other person
or circumstances shall not be affected, and the provisions so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.
10.    Governing Law. These Additional Terms and Conditions shall be governed by
and construed with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
11.    Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. You acknowledge and agree that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in these Additional
Terms and Conditions by reference. To the extent the Policy is applicable to
you, it creates additional rights for the Company with respect to your option
award. In addition, and notwithstanding any other provision in these Additional
Terms and Conditions, you further acknowledge and agree that any options subject
to recovery under any law, governmental regulation, stock exchange listing
requirement or other Company policy shall be subject to such deductions,
recoupment and/or claw-back as may be required to be made pursuant to such law,
government regulation, stock exchange listing requirement, or other policy which
may operate to create additional rights for the Company with respect to your
option award.
12.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents relating to your options and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.
13.    Construction. Your option award is made and granted pursuant to the Plan
and is in all respects limited by and subject to the terms of the Plan. In the
event of any inconsistency between the Plan and these Additional Terms and
Conditions, the terms of the Plan shall control.
14.    Compliance with Laws and Regulations; No Shareholder Rights. The issuance
of shares of Common Stock pursuant to your exercise of your option shall be
subject to compliance by you with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Company’s Common Stock may be listed for trading at the time of such issuance.
Neither you, nor any person entitled to exercise your rights in the event of
your death, shall have any of the rights and/or privileges of a




--------------------------------------------------------------------------------




shareholder with respect to shares of the Company’s Common Stock subject to the
option, until certificates for such shares have been issued upon the exercise of
the option.
15.    Binding Effect; No Third Party Beneficiaries. These Additional Terms and
Conditions shall be binding upon and inure to the benefit of the Company and you
and each of our respective heirs, representatives, successors and permitted
assigns. These Additional Terms and Conditions shall not confer any rights or
remedies upon any person other than the Company and you and each of our
respective heirs, representatives, successor and permitted assigns.
16.    Notice. Any notice required to be given or delivered to the Company under
the terms of these Additional Terms and Conditions shall be in writing and
addressed to the Company at its principal corporate office. Except to the extent
electronic notice is authorized hereunder, any notice required to be given or
delivered to you shall be in writing and addressed to you at your most recent
address set forth in the Company’s records. All notices shall be deemed
effective upon personal delivery (or electronic delivery to the extent
authorized hereunder) or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
17.    Section 409A. The option is intended to be excepted from coverage under
Section 409A of the Code (“Section 409A”) and shall be administered, interpreted
and construed accordingly. The Company may, in its sole discretion and without
your consent, modify or amend these Additional Terms and Conditions, impose
conditions on the timing and effectiveness of the exercise of the option by you,
or take any other action it deems necessary or advisable, to cause the option to
be excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted). Notwithstanding the foregoing, you recognize and
acknowledge that Section 409A may impose upon you certain taxes or interest
charges for which you are and shall remain solely responsible.






--------------------------------------------------------------------------------




THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AS AMENDED AND RESTATED FEBRUARY 17, 2015)
Incentive Stock Option Award - Additional Terms and Conditions
1.    Grant and Nature of Option. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) has granted an option to you pursuant
to a Notice of Award that has been delivered to you. The option is intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Code. Each
option entitles you to purchase from the Company one share of Common Stock of
the Company at the Option Price per share in accordance with the terms of The
Sherwin-Williams Company 2006 Equity and Performance Incentive Plan (Amended and
Restated as of February 17, 2015, the “Plan”), the related Prospectus, the
Notice of Award, these Additional Terms and Conditions, and such other rules and
procedures as may be adopted by the Company. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.
2.    Vesting of Option. (A) The option (unless terminated as hereinafter
provided) shall be exercisable only to the extent of one-third of the shares
after you shall have been in the continuous employ of the Company or any
Subsidiary for one full year from the Date of Grant and to the extent of an
additional one-third of such shares after each of the next two successive full
years thereafter during which you shall have been in the continuous employ of
the Company or any Subsidiary.
(B)    Notwithstanding Section 2(A) above, the option shall become immediately
exercisable in full if you should die while in the employ of the Company or any
Subsidiary.
(C)    Notwithstanding Section 2(A) above, if you should “Retire” while in the
employ of the Company or any Subsidiary, you shall be treated as being in the
continuous employ with the Company or any Subsidiary during your “Retirement”
for purposes of this Section 2 and, as a result, the option shall continue to
vest and become exercisable on the dates set forth in Section 2(A) above
notwithstanding your Retirement. The terms “Retire” or “Retirement” as used in
these Additional Terms and Conditions means your cessation of employment with
the Company or any Subsidiary after: (1) the attainment of age 65; (2) the
attainment of age 55-59 with at least twenty (20) years of service with the
Company or any Subsidiary; or (3) the attainment of age 60 or older and your
combination of age and years of service with the Company or any Subsidiary
equals at least 75.
(D)    Notwithstanding Section 2(A) above, in the event of a “Change of Control”
of the Company, as defined in Section 2(f) of the Plan, any unvested number of
options shall vest and become exercisable in accordance with Section 12 of the
Plan.
3.    Exercisability of Option. Notwithstanding anything herein to the contrary:




--------------------------------------------------------------------------------




(A) Except as otherwise provided in Section 3(B) below, the option shall
terminate and cease to be exercisable to the extent vested on the earliest of
the following dates:
(i)    The date on which you cease to be an employee of the Company or a
Subsidiary, unless you cease to be such employee by reason of (a) death, (b)
disability or (c) Retirement;
(ii)    Three years after the date of your death if (a) you die while an
employee of the Company or a Subsidiary or (b) you die following your
Retirement;
(iii)    Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;
(iv)    Ten years from the Date of Grant; or
(v)    The date on which you knowingly or willfully engage in misconduct, which
is materially harmful to the interests of the Company or a Subsidiary as
determined by the Board.
(B)    Notwithstanding anything in these Additional Terms and Conditions to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. ET on the
date on which the option would otherwise terminate pursuant to Section 3(A)(iv)
above (the “Option Expiration Date”), (i) the closing sales price of one share
of Common Stock on the principal stock exchange on which the Common Stock is
then listed as of the Option Expiration Date (or, if there are no sales of
Common Stock on such Option Expiration Date, on the next preceding trading day
during which a sale of Common Stock occurred) exceeds the Option Price per
share, (ii) to the extent the option is exercisable and you have not exercised
the option, and (iii) to the extent the option has not otherwise expired,
terminated, or been cancelled or forfeited, then the Company will deem such
remaining exercisable portion of the option to have been exercised by you on the
Option Expiration Date (and prior to the option’s termination) at such time
(“Automatic Exercise”). Further to such Automatic Exercise, payment of the
aggregate Option Price for such Automatic Exercise and any applicable
withholding taxes in connection with such Automatic Exercise will be deemed to
have been made by the Company withholding a number of shares of Common Stock
otherwise issuable in connection with such Automatic Exercise that are equal in
value to the amount necessary to satisfy such aggregate Option Price payment and
minimum required withholding taxes. To clarify, upon Automatic Exercise, the
Company will deliver to you the number of whole shares of Common Stock resulting
from such Automatic Exercise less a number of shares of Common Stock equal in
value to (x) the aggregate Option Price plus (y) any minimum required
withholding taxes; provided, however, that any fractional share otherwise
deliverable to you will be settled in cash.




--------------------------------------------------------------------------------




4.    Exercise and Payment of Option. To the extent exercisable, the option may
be exercised in whole or in part from time to time by giving appropriate notice
(in any form prescribed by the Company). The Option Price shall be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company by you of nonforfeitable, unrestricted shares of Common Stock of the
Company owned by you and having an aggregate fair market value at the time of
exercise of the option equal to the total Option Price of the shares of Common
Stock which are the subject of such exercise, (iii) through a special sale and
remittance procedure pursuant to which you shall concurrently provide
irrevocable instructions (A) to a brokerage firm (with such brokerage firm
reasonably satisfactory to the Company for purposes of administering such
procedure in compliance with any applicable pre-clearance or pre-notification
requirements) to effect the immediate sale of the purchased shares of Common
Stock of the Company and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares of Common Stock of the Company
plus all applicable taxes required to be withheld by the Company by reason of
such exercise and (B) to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale, (iv) by a combination of such methods of payment, or (v)
by such other methods as may be approved by the Board.
5.    Designation as Incentive Stock Option. The option is designated as an
incentive stock option under Section 422 of the Code. Notwithstanding the
foregoing: (i) the option shall not qualify as an incentive stock option under
the Code if (A) you make a disposition of the Common Stock you receive upon
exercise of the option within two years from the date of grant or within one
year after the transfer of such Common Stock to you, or (B) you are not an
employee of the Company or its Subsidiaries on the day that is three months (or
12 months in the event of your disability (within the meaning of Section
22(e)(3) of the Code)) before the date you exercise the option; and (ii) if the
aggregate fair market value of the Common Stock on the Date of Grant with
respect to which incentive stock options are exercisable for the first time by
you during any calendar year under the Plan or any other stock option plan of
the Company or a parent or subsidiary exceeds $100,000, then the option, as to
the excess, shall be treated as a non-qualified stock option that does not meet
the requirements of Section 422 of the Code. If and to the extent that the
option fails to qualify as an incentive stock option under the Code, the option
shall remain outstanding according to its terms as a non-qualified stock option.
You acknowledge and agree that (A) favorable incentive stock option tax
treatment is available only if the option is exercised while you are an employee
of the Company or a parent or subsidiary of the Company or within a period of
time specified in the Code after you cease to be an employee, (B) you are
responsible for the income tax consequences of the option and, among other tax
consequences, you understand that you may be subject to the alternative minimum
tax under the Code in the year in which the option is exercised, (C) you will
consult with your tax adviser regarding the tax consequences of the option, and
(D) you shall immediately notify the Company in writing, and provide the Company
with any information requested by it, if you sell or otherwise dispose of any
shares of the Company’s Common Stock acquired upon the exercise of the option
and such sale or other disposition occurs on or before the later of (i) two
years after the date of grant or (ii) one year after the exercise of the option.
6.    Transferability, Binding Effect. The option is not transferable by you
otherwise than by will or the laws of descent and distribution, and in no event
shall this award be




--------------------------------------------------------------------------------




transferred for value. This option is exercisable, during your lifetime, only by
you. These Additional Terms and Conditions bind you and your guardians, legal
representatives and heirs.
7.    Compliance with Law. The option shall not be exercisable if such exercise
would involve a violation of any law.
8.    Withholding; Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes. Notwithstanding any
other provision of this option award or the Plan, the Company shall not be
obligated to guarantee any particular tax result for you with respect to any
award and/or payment provided to you hereunder, and you shall be responsible for
any taxes imposed on you with respect to such award and/or payment.
9.    No Right to Future Awards or Employment. The option award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The option award and any related payments
made to you will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained herein will confer upon you any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate your employment or other service at any time.
10.    Severability. If any provision of these Additional Terms and Conditions
or the application of any provision hereof to any person or circumstances is
held invalid, unenforceable or otherwise illegal, the remainder of these
Additional Terms and Conditions and the application of such provision to any
other person or circumstances shall not be affected, and the provisions so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.
11.    Governing Law. These Additional Terms and Conditions shall be governed by
and construed with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
12.    Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. You acknowledge and agree that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in these Additional
Terms and Conditions by reference. To the extent the Policy is applicable to
you, it creates additional rights for the Company with respect to your option
award. In addition, and notwithstanding any other provision in these Additional
Terms and Conditions, you further acknowledge and agree that any options subject
to recovery under any law, governmental regulation, stock exchange listing
requirement or other Company policy shall be subject to such deductions,
recoupment and/or claw-back as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement, or other policy
which may operate to create additional rights for the Company with respect to
your option award.




--------------------------------------------------------------------------------




13.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents relating to your options and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.
14.    Construction. Your option award is made and granted pursuant to the Plan
and is in all respects limited by and subject to the terms of the Plan. In the
event of any inconsistency between the Plan and these Additional Terms and
Conditions, the terms of the Plan shall control.
15.    Compliance with Laws and Regulations; No Shareholder Rights. The issuance
of shares of Common Stock pursuant to your exercise of your option shall be
subject to compliance by you with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Company’s Common Stock may be listed for trading at the time of such issuance.
Neither you, nor any person entitled to exercise your rights in the event of
your death, shall have any of the rights and/or privileges of a shareholder with
respect to shares of the Company’s Common Stock subject to the option, until
certificates for such shares have been issued upon the exercise of the option.
16.    Binding Effect; No Third Party Beneficiaries. These Additional Terms and
Conditions shall be binding upon and inure to the benefit of the Company and you
and each of our respective heirs, representatives, successors and permitted
assigns. These Additional Terms and Conditions shall not confer any rights or
remedies upon any person other than the Company and you and each of our
respective heirs, representatives, successor and permitted assigns.
17.    Notice. Any notice required to be given or delivered to the Company under
the terms of these Additional Terms and Conditions shall be in writing and
addressed to the Company at its principal corporate office. Except to the extent
electronic notice is authorized hereunder, any notice required to be given or
delivered to you shall be in writing and addressed to you at your most recent
address set forth in the Company’s records. All notices shall be deemed
effective upon personal delivery (or electronic delivery to the extent
authorized hereunder) or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
18.    Section 409A. The option is intended to be excepted from coverage under
Section 409A of the Code (“Section 409A”) and shall be administered, interpreted
and construed accordingly. The Company may, in its sole discretion and without
your consent, modify or amend these Additional Terms and Conditions, impose
conditions on the timing and effectiveness of the exercise of the option by you,
or take any other action it deems necessary or advisable, to cause the option to
be excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted). Notwithstanding the foregoing, you recognize and
acknowledge that Section 409A may impose upon you certain taxes or interest
charges for which you are and shall remain solely responsible.


